WASHINGTON, D.C.20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO § 240.13d-2 Source Gold Corp. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) November 10, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) x Rule 13d-1(c) £ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.83615A209 Page2 of 5 1. NAMES OF REPORTING PERSONS Direct Capital Group Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) £ (b )£ (See SEC USE ONLY 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION: United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER: 5,074,500 6. SHARED VOTING POWER: Not Applicable 7. SOLE DISPOSITIVE POWER: 5,074,500 8. SHARED DISPOSITIVE POWE: Not Applicable 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 5,074,500 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) £ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9: 9.8% TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): Corporation (1) Based on 51,737,260 shares of common stock outstanding as of November 9, 2015 CUSIP No.83615A209 Page3 of 5 Item 1. (a)Name of Issuer: Source Gold Corp. (the "Company") (b)Address of Issuer's Principal Executive Offices: 4264 Lady Burton Street, Las Vegas, NV 89129 Item 2. (a) Names of Persons Filing: Direct Capital Group Inc (b) Address of Principal Business Office or, if None, Residence: 2930 Las Costa Ave, Carlsbad, CA 92009 (c) Citizenship or Place of Organization: United States (d) Title of Class of Securities:Common Stock (e) CUSIP Number:83615A209 Item 3. If this statement is filed pursuant to § § 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) £ Broker or dealer registered under Section 15 of the Act (15 U.S.C. 78o); (b) £ Bank as defined in Section 3(a)(6) of the Act (15 U.S.C. 78c); (c) £ Insurance company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c); CUSIP No. 83615A209 Page4 of 5 (d) £ Investment company registered under Section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) £ An investment adviser in accordance with § 240.13d-1(b)(1)(ii)(E); (f) £ An employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F); (g) £ A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) £ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) £ A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) £ A non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J); (k) £ Group, in accordance with § 240.13d-1(b)(1)(ii)(K). Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: 5,074,500 (b)Percent of class: 9.8% (c)Number of shares as to which such person has: (i)Sole power to vote or to direct the vote: 5,074,500 (ii)Shared power to vote or to direct the vote: 0 (iii)Sole power to dispose or to direct the disposition of: 5,074,500 (iv)Shared power to dispose or to direct the disposition of: 0 CUSIP No. 83615A209 Page5 of 5 Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following£. Item 6.Ownership of More than Five Percent on Behalf of Another Person. N/A Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. N/A Item 8.Identification and Classification of Members of the Group. N/A Item 9.Notice of Dissolution of Group. N/A Item 10. Certifications. By signing below, I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under § 240.14a-11. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Direct Capital Group Inc Date: November 13, 2015 By: /s/Jon Fullenkamp Name: Jon Fullenkamp Title: President
